Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 
2.	This office acknowledges receipt of the following item from the Applicant:
	Information Disclosure Statement (IDS) filed on 2/9/21 and it was considered.
	Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
3.	Claims 1-20 are presented for examination.


REASONS FOR ALLOWANCE

4.	The following is an examiner's statement of reasons for allowance: 
	Claims 1-20 are considered allowable since the prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  The prior art does not teach the claimed invention having in combination with other features, an input buffer circuit for a chip comprising: a detection circuit configured to obtain a working frequency of the chip; a mode control circuit connected to the detection circuit and configured to control, according to the working frequency obtained by the detection circuit, an input buffer to enter a double-end differential input mode or a single-end complementary metal oxide semiconductor (CMOS) input mode; a double-end differential circuit connected to the mode control circuit and configured to 
	Prior art also does not discloses the claim invention having in combination features including a semiconductor memory comprising an intelligent optimization method comprises obtaining working frequency information of a chip; when a working frequency of the chip is in a medium or high frequency band, controlling an input buffer to process a high-speed data transmission in a double-end differential input mode; and when the working frequency of the chip is in a low frequency band, controlling the input buffer to process a low-speed data transmission in a single-end complementary metal oxide semiconductor (CMOS) input mode. 
Prior art does not discloses a semiconductor memory having an optimization between a speed and a power consumption made by the method steps of obtaining working frequency information of a chip; when a working frequency of the chip is in a medium or high frequency band, controlling an input buffer to process a high-speed data transmission in a double-end differential input mode; and when the working frequency of the chip is in a low frequency band, controlling the input buffer to process a low-speed data transmission in a single-end complementary metal oxide semiconductor (CMOS) input mode.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Song (8385137), Takeuchi (7336108) and Arimoto et al (5659517) discloses memory device includes a termination driver for driving a data line with a predetermined termination level by using an external power supply voltage and a drive current controller for controlling a drive current flowing into the data line from the termination driver in response to a voltage level of the external power supply voltage. 
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CONNIE C YOHA/Primary Examiner, Art Unit 2825